CONCURRING OPINION
Donlon, Judge:
It appears the parties believe that defendant has moved that these protests be dismissed. Certainly, there is no such motion in the record in usual form. The record (R. 12) contains the following statement by defendant’s counsel:
Therefore, as we contend that the notice was sufficient and proper, therefore, the appraisement was proper and conclusive, and that plaintiff’s claim under Section 520 should be dismissed.
Inasmuch as the parties submitted on this as a “motion,” and my colleagues have accepted it as such, I proceed to decision on that basis. Counsel is admonished that something more than a statement of what “we contend” is better practice.
The issue defendant appears to raise is that the notices of appraisement which plaintiff received were sufficient and proper, and, therefore, the appraisement was “proper and conclusive,” i.e., not void.
Plaintiff’s protests, as originally filed, claimed that the liquidation of this merchandise was “illegal, null and void” because the value was entered at an *412excessive figure due to clerical error (evidently the error was on the plaintiff’s part) and that this is a situation such as section 520 contemplates. Section 520 is quoted in extenso in plaintiff’s protests.
In open court, on trial, plaintiff’s counsel made the following motion:
... I would now like to move to amend the protest to read that the liquidation is null and void, because based upon a null and void appraisement, in that notice of appraisement was not given, in accordance with Section 501 of the Tariff Act of 1930 as amended.
Section 501 requires that notice of appraisement shall be given if the appraised value is higher than the entered value or a change in the classification of the merchandise results from the Appraiser’s determination of value; and also notice is usually given when requested by the importer.
It is our contention that on some of these entries the appraised value resulted in a higher rate of duty, increased from the entered rate of duty of 15 per cent to 40 per cent; and that the Customs Form 4301, notice of appraisement, should have indicated that the appraised value would result in a higher rate of duty. [R.3,4.]
Over defendant’s objection, the court granted plaintiff’s motion to amend the protests to “read” as the motion stated. Plaintiff did not seek to add a further protest claim to its original claim. It appears that the amended protest was intended by way oí a substitute for the original protest claim, that is, plaintiff moved that the protests be amended to read, as stated. I so construe the amendment.
The change is one from reliance on a theory that clerical error in the entry voids the appraisement, to a theory that failure to give notice of appraisement voids the appraisement when the appraised value is higher than the entered value or a “change” in duty classification results from the appraisement.
Plaintiff has amended out of its protests the original claim that related to section 520. It is not now before us. (Parenthetically, I observe that section 520 is applicable to cases where timely protest has not. been filed; here, the protests were timely filed following liquidation. Section 520 seems not to have been enacted to enlarge the rights of plaintiffs who have duly filed section 514 protests, but to give procedural opportunities in certain cases to those who failed to raise the issue, as they might do, by timely protest.)
There is no doubt that notices of appraisement were given and received. There is no doubt that appraisement was at entered values. There seems little doubt, either, that values were entered under duress, or that plaintiff erroneously entered certain value figures. Certainly, it is clear that plaintiff duly appealed to reappraisement and had, as my colleagues point out, ample opportunity to litigate those appeals and failed to do so.
My decision does not lean on the fact of this neglected opportunity to pursue the appeals after filing. My decision here would be the same if plaintiff had permitted valuations to become final without ever filing appeals.
Plaintiff’s case stands or falls on the sole issue whether the notices of ap-praisement were such notices as the law requires. If they were not, then’ the appraisements were void and there is no liquidation.
I hold that notices here were sufficient. Without deciding what is the required extent of notice in some situation that is not before us, I point out that the notices informed plaintiff of the sole change in value of which the appraiser knew, namely, the increase in accord with the duress entries. I see no reason to believe that appraisements are void because of errors importers make in their entries, errors which they could get corrected by prosecuting a timely appeal to reappraisement. Nor do I believe that the appraiser has any duty to advise importers of their own errors. I see nothing in section 501, or elsewhere in the statute, to suggest Congress intended that notice of change in duty classification *413by reason of appraisement is other than notice of a change made by the appraiser in the importer’s entry value. Here, there was no such change.
In my opinion, the protests should be overruled. However, I concur in granting the motion to dismiss.